UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 10, 2008 MSC Industrial Direct Co., Inc. (Exact name of registrant as specified in its charter) New York 1-14130 11-3289165 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 75 Maxess Road, Melville, New York 11747 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(516) 812-2000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) ITEM 8.01.OTHER EVENTS. On January 10, 2008, the Registrant issued a press release announcing that the Registrant’s Board of Directors has authorized the Registrant to repurchase up to an additional 7,000,000 publicly traded shares of Class A common stock (“Shares”) under the Registrant’s stock repurchase program, which includes approximately 1,900,000 shares remaining under the previous authorization of 5,000,000 Shares. The entire text of the press release is attached as Exhibit 99.1 and is incorporated by reference herein. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits: 99.1MSC Industrial Direct Co., Inc. Press Release, dated January 10, 2008. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MSC Industrial Direct Co., Inc. Date: January 10, 2008 By: /s/ Shelley M. Boxer Name: Shelley M. Boxer Title: Vice President, Finance
